DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-9 and 15 are objected to because of the following informalities:  
Claim 1: “in neutral fraction oil” in the penultimate line should state –in the (or said) neutral fraction oil— to make clear Applicant is referring back to the already introduced neutral fraction oil.
Claim 4: “selected from one or more of N-methylpyrrolidone, ethylene glycol” should state –selected from one or both of N-methylpyrrolidone and ethylene glycol—.
Claims 5-8: Applicant appears to have inadvertently struck through the 1 with respect to the claim dependency. The aforementioned claims are all interpreted as depending from claim 1, which appears to have been the intention.
Claim 8: “compounds…is recovered” is a typo of –compounds…are recovered—
Claim 9: “10X, 13X molecular sieves” should state –10X, and 13X molecular sieves—
Claim 15: “connected to oxygen-containing compounds discharge pipeline” should state –connected to the (or said) oxygen-containing compounds discharge pipeline— to make clear Applicant is referring back to the already introduced oxygen-containing compounds discharge pipeline.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "weak" in claims 1 and 11 (“weak base solution”) is a relative term which renders the claims indefinite.  The term "weak" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The context of the claims and corresponding specification do not define what would constitute a weak base, i.e. what pH range is considered “weak.” While the specification lists suitable compounds to make up the weak base solution, including potassium carbonate, sodium carbonate, potassium bicarbonate, and sodium bicarbonate (also claimed in claim 2), there is no indication at what concentration these compounds are used to provide any indication of what entails a “weak base solution.”
Claim 1 recites the limitation "the reaction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While the language of the claim states “adding a fraction oil, a weak base solution and an inorganic salt solution into a reactor”, there is no recitation of a reaction occurring therein. Given that a reactor can merely be a vessel, reaction therein is not necessarily inherent.
Claim 1 recites the limitation "the oil phase" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The office understands the claim to entail formation of an oil phase in the preceding step.
In the limitation “conveying neutral fraction” (line 9), it is unclear from where the neutral fraction originates and/or its connection with the preceding steps. The office believes that a neutral fraction results from the immediately preceding step, but clear indication in the claim is needed.
The term "high" in claim 1 (“high-boiling point”) is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim or corresponding specification what temperature range would be encompassed by “high-boiling point.”
Claim 6 recites the limitation "the gas mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "low" in claims 6 and 8 (“low-pressure state”) is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim or corresponding specification what pressure range is encompassed by “low-pressure.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 6 recites the broad recitation “the neutral fraction oil therein is recovered”, and the claim also recites “preferably…at a low-pressure state” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “the oxygen-containing compounds (are) recovered”, and the claim also recites “preferably….at a low-pressure state” which is the narrower statement of the range/limitation. 
Claim 13 recites the broad recitation “the cooling unit is connected to the adsorption unit through an extraction reflux tank”, and the claim also recites “preferably, the extraction reflux tank is connected to a vacuum pump through a vacuum buffer”, which is the narrower statement of the range/limitation.
Claim 15 recites the broad recitation “the cooling unit is connected to oxygen-containing compounds discharge pipeline through a reflux tank”, and the claim also recites “preferably, the extraction reflux tank is connected to a vacuum pump through a vacuum buffer”, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "the gas mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is directed to “a method for pretreatment of a fraction oil for the production of alkylbenzene”; however, no method steps set forth within the claim, making unclear the scope of the claim and what the intended process entails.
Claim 12 recites the limitation "the top discharged gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the top discharged gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The office notes that the following discussion regarding allowable subject matter is based upon the office’s understanding of the claimed method, which is subject to numerous issues under 35 USC 112(b).
The claimed method for pretreatment of a fraction oil for the production of alkylbenzene is considered to distinguish over the prior art pretreatment methods. In particular, the claimed sequence of steps, entailing reaction of the fraction oil with a base solution and inorganic salt solution, adding water and an inorganic salt solution to an oil phase resulting from the preceding step, extracting oxygen-containing compounds from a neutral oil fraction obtained from the preceding step using a polar solvent, and adsorption of oxygen-containing compounds in an adsorption unit, wherein the resulting neutral fraction oil is thereafter conveyed to an alkylation reactor, is not taught or adequately suggested by the prior art. 
CN 106753546 is considered to be the closest prior art and discloses a method for refining Fischer-Tropsch (F-T) light fraction oil entailing adsorption and extraction (see Abstract; claim 1 of the provided English translation). The reference neither discloses all of the claimed refining steps nor the particular order in which they are performed.
Pieter de Wet et al (US 2006/0211907) is also considered to be relevant to the claimed invention, entailing extraction of oxygenates from a hydrocarbon stream, typically a F-T stream, with a 
Kenneally et al (US 2006/0106255) discloses removing oxygenates from a F-T reaction product upstream of a process for making long chain internal fatty tertiary amines, wherein oxygenate removal may be accomplished by caustic treatment and water washing, which are effective to neutralize carboxylic acids, and liquid-liquid extraction with a solvent, e.g. diethylene glycol (see [0031]-[0033]). Kenneally, like the other references, does not disclose or suggest all of the particulars of the claimed refining methods. Nor do the above references, considered in combination, teach and/or suggest all of the claimed refining steps.
A note regarding claims 11-17: these claims are not included in the allowable subject matter section due to the nature of the invention being unclear, i.e. while the claims are directed to a method, no method steps are claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772